Devens, J.
The recognizance declared on was carefully and accurately drawn. In view of the fact that the plaintiff’s declaration was amended by leave of court, it is somewhat peculiar that it was not so amended as to follow the well-established forms in such cases, and to obviate such objections as are here made. Whatever might have been the result had these objections been made by demurrer, they cannot prevail when made only at the trial.
1. The legal effect of the recognizance was stated, and a copy was referred to, to be produced. It was averred to be a recognizance for the personal appearance of Green before the Superior Court, &c., to answer to. the complaint charging him with the offence of keeping a liquor nuisance, and a breach was alleged in failing so to appear and answer. His default was a breach of the condition, and this fixed the liability of his sureties. Pub. Sts. c. 167, § 2, cl. 9, 10. Commonwealth v. Slocum, 14 Gray, 395. Commonwealth v. Dowdican’s Bail, 115 Mass. 133, 137. If the defendant intended to rely on the fact that the declaration does not show that the recognizance was actually on file at the *204time of the default, this should have been taken by demurrer. As the defendant was called and the default recorded, and this appears by the declaration, it can be shown by the record that this was correctly done after the recognizance was on file. Capron v. Anness, 136 Mass. 271.
2. While it is usual to state that the recognizance was duly returned and entered, as well as that it is on file in the Superior Court and of record there, yet, the latter allegation being made, it is to be implied that it was duly returned and entered. Had it not been so, it would not have been made of record there, which is the important thing to allege and prove. Tarbell v. Gray, 4 Gray, 444. Patterson v. Goldsmith, 9 Gray, 258. Pierce v. Gray, 11 Gray, 377.
3. The jurisdiction of the Third District Court of Bristol to take the recognizance was distinctly alleged in the declaration, and we must take judicial notice of the fact that the Superior Court has jurisdiction of the offence with which Green was charged, and to meet which charge he recognized to appear and answer.
4. The recognizance itself showed that it was taken upon an appeal from the judgment of the District Court, and that this was the cause of its taking; the court before which he was bound to appear and answer; and the authority of the court taking it. This was sufficient. The earlier cases seem to have required a strictness which has not prevailed since the Rev. Sts. c. 135, § 30, reenacted in the Gen. Sts. c. 170, •§ 49, and in the Pub. Sts. c. 212, § 63, which provide that no judgment shall be barred or defeated, or judgment thereon arrested, by reason of any omission to note or record the default at the time it may happen, nor by reason of any defect in the form of the recognizance, if it sufficiently appears at what court the party or witness was bound to appear, and that the court or magistrate before whom it was taken was authorized by law to take such recognizance. Commonwealth v. Nye, 7 Gray, 316.

.Exceptions overruled.